FILED
                             NOT FOR PUBLICATION                              MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACK CANTRELL,                                    No. 09-16284

               Plaintiff - Appellant,             D.C. No. 2:07-cv-02106-FJM

   v.
                                                  MEMORANDUM *
JOSEPH M. ARPAIO, Sheriff; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jack Cantrell, a former Arizona pretrial detainee, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
of the Eighth and Fourteenth Amendments. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo the district court’s summary judgment,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and its dismissal for

failure to state a claim pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We may affirm on any basis supported by the record,

Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir. 2001),

and we affirm.

       The district court properly granted summary judgment on Cantrell’s

excessive force claim against Defendant Burke because Cantrell failed to raise a

genuine issue of material fact as to whether Burke’s actions of handcuffing

Cantrell and raising his arms were objectively unreasonable in light of the

circumstances. See Lolli v. County of Orange, 351 F.3d 410, 415 (9th Cir. 2003)

(explaining that for a pretrial detainee’s excessive force claims, the question is

whether the defendant’s actions are “objectively reasonable” in light of the facts

and circumstances, without regard to underlying intent or motivation); see also

Gibson v. County of Washoe, Nev., 290 F.3d 1175, 1197-98 (9th Cir. 2002)

(explaining that the “nature and quality of the intrusion” on a pretrial detainee’s

rights is considered when evaluating an excessive force claim).

       The district court properly granted summary judgment on Cantrell’s Eighth


PDM/Research                               2                                     09-16284
Amendment claims regarding his fear of his cellmate, and alleging that the

conditions of his confinement constituted deliberate indifference to his health and

safety, because Cantrell did not demonstrate the “subjective prong” of deliberate

indifference. See Farmer v. Brennan, 511 U.S. 825, 837-38 (1994) (“[A] prison

official cannot be found liable [for deliberate indifference] unless the official

knows of and disregards an excessive risk to inmate health or safety.”).

       The district court properly dismissed the claims against Sheriff Arpaio for

failure to state a claim because Cantrell failed to allege that Arpaio enacted or

enforced a particular policy, custom, or practice that resulted in denial of Cantrell’s

constitutional rights. See Shah v. County of Los Angeles, 797 F.2d 743, 746-47

(9th Cir. 1986); see also Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)

(explaining that a plaintiff must allege “enough facts to state a claim to relief that is

plausible on its face”). Moreover, the district court did not abuse its discretion by

denying Cantrell’s motion to amend his complaint to reallege the same allegations

against Arpaio. See Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004)

(setting forth standard of review and explaining that “[f]utility alone can justify the

denial of a motion to amend”) (citation and internal quotation marks omitted).

       Cantrell’s remaining contentions are unpersuasive.

       AFFIRMED.


PDM/Research                                3                                       09-16284